Case 2:20-cv-07807-ODW-PLA Document 12 Filed 11/17/20 Page 1 of 2 Page ID #:98




 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   JOSE GONZALEZ MARINES et al.,                  Case No. 2:20-cv-07807-ODW (PLAx)
12                       Plaintiffs,
13         v.                                       JUDGMENT
14   FCA US LLC,
15                       Defendant.
16
17         Pursuant to Plaintiff’s Acceptance of [Defendant] FCA US LLC’s Rule 68 Offer
18   of Judgment (ECF No. 11), it is hereby ORDERED, ADJUDGED, and DECREED
19   as follows:
20         1.      Judgment is hereby entered against Defendant FCA US LLC in favor of
21                 Plaintiffs JOSE GONZALEZ MARINES and JOSE GONZALEZ JR.
22         2.      Defendant FCA US LLC shall pay the sum of $39,000.00 to Plaintiffs
23                 and their attorneys as the total amount to be paid by FCA US LLC on
24                 account of any liability claimed in this action, including any attorneys’
25                 fees, costs, or expenses to be claimed by Plaintiffs’ attorneys.
26         3.      The foregoing sum shall be paid ninety (90) days from the date Plaintiffs’
27                 Acceptance of FCA US LLC’s Rule 68 Offer of Judgment is executed
28
Case 2:20-cv-07807-ODW-PLA Document 12 Filed 11/17/20 Page 2 of 2 Page ID #:99




 1             and served by Plaintiffs. During this period, no interest will accrue on
 2             this sum.
 3        4.   The Clerk of the Court shall close the case.
 4
 5        IT IS SO ORDERED.
 6        November 17, 2020
 7
 8                             ____________________________________
 9                                      OTIS D. WRIGHT, II
                                UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
